April 26, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                       WILLIAM DOW HAMM, III, Appellant

NO. 14-12-00151-CV                      V.

               AMERICAN EXPRESS CENTURION BANK, Appellee
                         ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on November 30, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
WILLIAM DOW HAMM, III.
      We further order this decision certified below for observance.